Citation Nr: 1224123	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury to the feet, currently diagnosed as peripheral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1965 to September 1969, and from September 1971 to September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge at the San Antonio VA office.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran was exposed to cold weather during active service. 

2.  Symptoms of a cold weather injury were not chronic in service. 

3.  Symptoms of a cold weather injury have not been continuous since service separation. 

4.  The Veteran's residuals of a cold weather injury to the feet, diagnosed as peripheral neuropathy of the feet, are related to his active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the feet have been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Cold Weather Injury to the Feet

The Veteran contends that he has current residuals, diagnosed as peripheral neuropathy of the feet, of a cold weather injury to the feet that he sustained during military service.  Specifically, at the May 2012 Board hearing, he testified that he served one winter each in Massachusetts and Germany, and that, while stationed there, he walked through and stood in the snow for long periods of time while going to and from and performing duties at his duty stations.  He testified that he was not provided with any special cold weather footwear, and he could not wear wool socks or a wool coat, as he is allergic to wool.  He further testified that, during service, he experienced symptoms of a change in texture of the skin on his feet, pain, itching, and swelling.

Concerning the question of in-service disease or injury, the Veteran's service personnel records confirm that he was an air operation specialist and served at Westover Air Force Base in Massachusetts from November 1965 to August 1966, and in Germany from August 1966 to September 1968.  Thus, he was stationed in those areas over several winters.  The Veteran is competent to report the specifics of his duties while working as an air operation specialist, including whether he was exposed to cold weather and snow in the course of fulfilling those duties, as well as the color and texture of the skin, changes to sensation including pain and itching, and the observable symptom of swelling.  See Layno at 465. 

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran was exposed to cold weather during service; however, the weight of the evidence demonstrates that cold weather injury symptoms were not chronic during either period of service.  In short, the service treatment records from both periods of active service from 1965 to 1969 and 1971 to 1972 do not document any complaints, treatment, or diagnosis of cold weather injuries or associated symptoms of the feet.  The evidence in this case includes an August 1965 enlistment examination report, which includes a Report of Medical History on which the Veteran checked "no" next to "foot trouble."  The January 1969 service separation examination report, September 1971 reenlistment examination report, and September 1972 separation examination report are also all negative for any complaints of cold weather injuries or foot problems.  There is also no documentation of complaints, treatment, or diagnosis of cold weather injury or other foot problems between the Veteran's first and second periods of active service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that cold weather injury symptoms have not been continuous since service separation in September 1972.  Following service separation in September 1972, the evidence of record shows no complaints, diagnosis, or treatment for cold weather injury symptoms until August 2007.  Despite the lack of continuity of cold weather injury symptoms following service separation in 1972, the Board finds that the competent evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy of the feet is related to his active service.  

There are conflicting medical opinions on the question of whether the Veteran's current peripheral neuropathy is related to a cold weather injury to the feet during active service.  The Veteran was afforded a VA examination in December 2010.  The examiner reviewed the Veteran's records and conducted an interview of the Veteran as well as a physical examination.  The Veteran reported that he walked in two to three feet of snow for fifteen to forty minutes to and from his barracks and his duty station while stationed in Massachusetts and Germany.  He reported that, after three months of being in the military, he noticed tingling on the bottoms of his feet, which has been continuous since then.  He also reported a burning sensation in his feet, numbness in his toes, and increased sensitivity in his ankles and toes to pinprick and touch.  He denied any ulcerations resulting from the frostbite in service.  He stated that he applied a cooling balm to his feet to alleviate symptoms.  
On physical examination in December 2010, the VA examiner observed increased sensitivity in the Veteran's ankles and feet with numbness form the base of the toes to the end of the toes bilaterally.  The VA examiner assessed peripheral neuropathy of the feet of undetermined etiology.  The VA examiner further opined that the Veteran did not have a cold weather injury to his feet as there was no evidence of treatment, diagnosis, or discomfort of the feet during active service.  Other than the physical findings above, the examiner noted the Veteran did not have any of the other symptoms of a residual of a cold injury.  

The Veteran submitted a very brief statement dated in December 2011 from an internal medicine doctor, Dr. S., who stated that the Veteran had bilateral peripheral neuropathy due to frostbite in the military.  No rationale was provided.  

The Veteran also obtained a medical opinion from a private neurologist, Dr. P., who examined the Veteran several times from February to April 2012 and conducted a complete neurological workup.  At the initial visit in February 2012, Dr. P. noted that, on neurological examination, the Veteran had evidence of a sensory neuropathy localized to the lower extremities, distal and symmetrical, which indicated an axonal neuropathy.  Further, the doctor noted that the Veteran did not have any medical history that could be a risk factor for a neuropathy; however, 
Dr. P. stated that it is possible that a person can sustain neuropathic damage from extreme cold weather.  

Dr. P ordered an EMG study, and, if that was negative, a biopsy, which would show small fiber neuropathy.  The EMG study showed no evidence of a peripheral neuropathy, myopathy, or radiculopathy.  Thus, a skin biopsy was conducted with samples taken from the left thigh and left foot.  The biopsy report indicates that the thigh biopsy showed evidence of small fiber neuropathy, while the foot biopsy was normal; however, in his April 2012 report, Dr. P. states that the finding of small fiber neuropathy in the thigh was most likely a mistake, and the specimen that showed small fiber neuropathy was more likely taken from the left foot, as small fiber neuropathy is more typically found in the foot and not in the thigh (indicating the samples were accidentally switched at the lab).  Dr. P. further opined that, given his history of prolonged exposure to below freezing temperatures without proper footwear, all of which preceded his symptoms of burning, tingling, and numbness in his feet, together with the fact that the biopsy showed evidence of small fiber peripheral neuropathy, the cold weather exposure did cause small fiber neuropathy, since there was no additional cause for small fiber neuropathy in the Veteran's history.     

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current peripheral neuropathy is related to active service.  As mentioned above, the Veteran is competent to report his specific duties as a air operation specialist during service, including whether he was exposed to cold weather.  See Layno at 465.  However, the 2010 VA examiner based his opinion that there was no relationship between the current peripheral neuropathy and a cold weather injury in service on the lack of documentation of complaints or treatment of a cold weather injury in the service treatment records.  In essence, the 2010 VA examiner found the Veteran's statement regarding cold weather exposure to be not credible, and thus, did not take his statements into account in reaching his opinion.  As such, the 2010 VA examiner's opinion was based on an inaccurate fact of no cold exposure in service.  In addition, the 2010 VA examiner concluded that the Veteran's peripheral neuropathy was of unknown etiology, but did not discuss any possible etiologies other than a cold weather injury or whether the Veteran's medical history included any other risk factors for neuropathy.  

By contrast, Dr. P's opinion considers both the Veteran's statements as to his in-service cold weather exposure and the Veteran's complete medical history - namely, that he has no other risk factors for peripheral neuropathy - in reaching his conclusion.  The Board finds that Dr. P's April 2012 opinion is competent and probative medical evidence because it is factually accurate, as it appears Dr. P. was informed of the relevant evidence in this case, considered the Veteran's competent statements regarding his in-service cold weather exposure as well as his complete medical history, relied on accurate facts, and articulated an opinion that is supported by reasoning.  Resolving reasonable doubt in the Veteran's favor on the question of nexus of currently diagnosed peripheral neuropathy to service, the Board finds that the currently diagnosed peripheral neuropathy is related to the in-service cold weather exposure. 

In light of the Veteran's competent statements regarding his in-service duties that involved cold weather exposure, and the competent and probative April 2012 private medical opinion tending to relate the currently diagnosed peripheral neuropathy of the feet to the in-service cold exposure, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for residuals of a cold weather injury to the feet, diagnosed as peripheral neuropathy of the feet, are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a cold weather injury to the feet, diagnosed as peripheral neuropathy of the feet, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


